Citation Nr: 0617707	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  93-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law 


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1957 until June 
1987.  He died on July [redacted], 1991.  The appellant is the widow 
of the veteran.

This matter comes before the Department of Veterans Appeals 
(VA) Board of Veterans' Appeals (Board) on appeal from a May 
1992 rating decision of the VA Regional Office (RO) in 
Washington, DC that denied service connection for the cause 
of the veteran's death.  The case was remanded by a decision 
of the Board dated in August 1995.  

By a decision dated in May 2000, the Board denied service 
connection for the cause of the veteran's death.  The 
appellant appealed the matter to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2001, the VA 
Office of General Counsel filed a motion to vacate the prior 
Board determination.  By Order dated in May 2001, the Court 
granted the unopposed motion, vacated the Board's May 2000 
decision, and remanded the case to the Board for further 
action in accordance with the Order.

The case underwent development at the Board in April 2002 and 
was remanded for further action in November 2003.  

The Board observes that, in April 2005, the appellant 
requested a personal hearing before a member of the Board, 
but that the letter advising her of the scheduled date 
incorrectly identified the veteran as the claimant.  The 
notification letter was sent to the appellant's 
representative, with a copy sent to the appellant's address.  
No response was received from either the appellant or her 
representative in this regard, and no one appeared for the 
hearing, which was scheduled for May 19, 2006.  




REMAND

Review of the record discloses that a medical opinion dated 
in March 2006 was received from C. N. Bash, M.D., a 
specialist in neuro-radiology, who concluded that the 
veteran's terminal disease, chronic lymphocytic leukemia, was 
precipitated by his many years of exposure to ionizing 
radiation in service.  This opinion contradicts the finding 
of the VA's Chief Public Health and Environmental Hazards 
Officer in April 1998 who found that it was unlikely that the 
veteran's chronic lymphocytic leukemia could be attributed to 
exposure to ionizing radiation during the course of his 
military duties.  Dr. Bash's opinion identifies chronic 
lymphocytic leukemia as a radiogenic disease as contemplated 
by 38 C.F.R. § 3.311(b)(4) (2005), which requires VA to 
follow certain procedures for evidentiary development.  

The Board points out that chronic lymphocytic leukemia (CLL) 
has been expressly excluded from the leukemias recognized as 
being induced by ionizing radiation.  See 38 C.F.R. §§ 3.309, 
3.311(b)(2)(i) (2005).  This notwithstanding, the United 
States Court of Appeals for the Federal Circuit has held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection for a disability 
based on exposure to dioxin or radiation with proof of actual 
direct causation rather than under provisions in the law 
which provide a presumption of service connection for certain 
listed disorders).  Thus, the Board must not only determine 
whether the veteran had a disability which is recognized by 
VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether his disability was 
otherwise the result of active service.  In other words, the 
fact that the veteran does not meet the requirements of a 
presumptive regulation would not in and of itself preclude 
establishing service connection as in the alternative, 
service connection may be established by way of proof of 
actual direct causation.  Dr. Bash's opinion appears to 
provide a certain level of proof of a direct relationship 
between radiation exposure and the diagnosis of CLL, but the 
Board finds it curious that he refers to studies that address 
leukemia generally, not to any that addresses CLL.  Leukemia 
other than CLL is not the question here.  If it were, the 
presumption of service incurrence would apply.  Rather, it is 
because the regulatory presumption does not apply and because 
CLL has been specifically excluded from the list of 
radiogenic diseases that questions are raised about the bases 
for Dr. Bash's conclusions.  

Dr. Bash says that radiation exposures induce neoplasms and 
the CLL type of cancer is commonly induced.  Nevertheless, 
the information and literature he points to in order to 
support this conclusion appears to relate to leukemias 
generally, not to CLL specifically.  In contrast, when the 
Chief Public Health and Environmental Hazards Officer 
provided her opinion in April 1998, she cited to literature 
from 1995 that was the basis for a conclusion that CLL was 
not caused by ionizing radiation.  Whether Dr. Bash based his 
opinion on more recent literature regarding the effects of 
ionizing radiation on the development of CLL is not clear 
because, as noted above, his citations appear to have been to 
literature that addresses leukemia generally.  

Under the circumstances, especially in view of the 
conflicting opinions, the Board finds that further 
development would be helpful.  The appellant has asked that 
the case be referred to an independent medical expert; 
however, the Board notes that a special procedure for 
radiogenic diseases is specifically outlined in 38 C.F.R. 
§ 3.311.  This procedure mandates that consideration of 
whether to employ an outside consultant should be undertaken 
by the Under Secretary for Benefits.  38 C.F.R. § 3.311(c)(2) 
(2005).  Given Dr. Bash's opinion, as noted above, and the 
questions raised by his references to scientific literature, 
the Board finds it appropriate to return this case to the RO 
for further analysis of the medical opinion evidence in 
accordance with the regulation.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's case should be 
referred to the Under Secretary for 
Benefits for further consideration in 
accordance with paragraph 38 C.F.R. 
§ 3.311(c).  If the Under Secretary for 
Benefits determines there is no 
reasonable possibility that the 
veteran's disease resulted from 
radiation exposure in service, the 
Under Secretary should inform the RO, 
setting forth the rationale for this 
conclusion. 38 C.F.R. § 3.311(c).  (Dr. 
Bash's opinion should be addressed, as 
well as the literature upon which he 
based his opinion, and any literature 
to the contrary, including any studies 
undertaken since the 1995 study 
referred to in the 1998 opinion by the 
Chief Public Health and Environmental 
Hazards Officer.)  If the Under 
Secretary for Benefits determines that 
further development is warranted, 
action should be undertaken to obtain 
another advisory medical opinion from 
the Under Secretary of Health or to 
employ an outside consultant in 
accordance with 38 C.F.R. § 3.311(d) 
(2005).  The opinion rendered should be 
thoroughly explained and adequate 
rationale should be provided for any 
conclusion reached.

2.  After undertaking any further 
development deemed appropriate, the 
issue on appeal should be re-
adjudicated.  If the benefit sought is 
not granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

